Ludeling, C. J.
The defendant was indicted for murder and convicted without capital punishment. From the judgment sentencing him to the penitentiary for life, he has appealed.
On the first day of the term of the court at which he was tried, the accused challenged the array of jurors, on the grounds that the venire was drawn under the provisions of the act of 1873, which does not apply to the parish of Tensas, in which the registration of voters was attainable. And after his conviction, he moved in arrest of judgment on the grounds that the grand jury had been illegally impanneled, for the reasons above stated.
In this court he has assigned as errors that the act of 1873 is unconstitutional, as it does not state that its provisions are not applicable to the parishes in which lists of the registered voters existed, and that the juries were illegally impanneled.
There is no force in the objection relating to the title of the act which does indicate the subjects embraced in the act.
The ninth section of said act of 1873 declares, that it shall not be sufficient cause to challenge the whole array or to set aside the venire *580because some of the jurors drawn are not qualified jurors, etc., “nor because of any other defect or irregularity than in the manner of drawing the juries as above provided, and no such defect or irregularity in the drawing thereof shall be sufficient cause if it shall appear that the objection is merely technical and it shall not appear some fraud has been practiced or some great wrong committed m the drawing or summoning of the jury that would work a great or irreparable injury.” Acts of 1873, p. 168.
Neither injury nor fraud was alleged or shown. The rulings of the judge a quo was therefore correct.
It is ordered that the judgment be affirmed with costs of appeal.